Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.     Applicant’s response and amendment of 2/1/2021 are acknowledged. Claim 1 has been amended. Claims 3-13 have been canceled. 

Status of the Claims
3.     Claims 1-2 are under pending and under consideration. Claim 3-13 have been canceled.
Claims Rejection Moot
Claim Rejections - 35 USC § 103
4.    Rejection of claims 3-5 and 13 under 35 U.S.C. 103, made in paragraph 15 of the office action mailed 7/18/2020 is moot in view of cancelation of said claims.

Claims Rejection Withdrawn
Claim Rejections - 35 USC § 102
5.    Rejection of claims 1-2 under 35 U.S.C. 102(a) (1) as being anticipated  by Guo et al. (Central European Journal of Immunology, 40(3), and 2015), made in paragraph 12 of the office action mailed 7/18/2020 is withdrawn in view of applicant’s amendment of 2/1/2021.
6.    Rejection of claims 1-2 under 35 U.S.C. 102(a) (1) as being anticipated by     
Kawamura et al.  (Journal of Immunology, vol. 15, No. 8, pp. 4362-4370, 1993), made in paragraph 13 of the office action mailed 7/18/2020 is withdrawn in view of applicant’s amendment of 2/1/2021.

Claims Rejection Withdrawn
Claim Rejections - 35 USC § 103
7.    Rejection of claims 1-2 under 35 U.S.C. 103, made in paragraph 15 of the office action mailed 7/18/2020 is withdrawn in view of applicant’s amendment of 2/1/2021.
Allowable Subject Matter
8.    Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a method for treatment of type 2 diabetes, comprising administering to a subject in need thereof Staphylococcal enterotoxin C (SEC) at a therapeutically effective amount. 
      The claims are free of prior art. The closest prior art Guo et al. (Central European Journal of Immunology, 40(3), and 2015)       
 and  Kawamura et al.  (Journal of Immunology, vol. 15, No. 8, pp. 4362-4370, 1993) art of record do not anticipate or make the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        February 24, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645